In an action for divorce, in which judgment in favor of the plaintiff wife was entered September 10, 1963, she appeals from an order of the Supreme Court, Nassau County, entered January 25, 1966, which denied her motion to modify the judgment to the extent of directing defendant (1) to provide for orthodontic treatment for the older son of the marriage; (2) to pay to plaintiff from his share of the proceeds of the sale of the former marital home the balance of a fine imposed for accrued alimony which is being paid in installments as set forth in the judgment; and (3) to pay a counsel fee to plaintiff for the making of the application. Order affirmed, without costs. As to arrears of alimony, we note that, by order of August 23, 1965, the proceeds of the sale of the former marital home are subject to the further order of the court. Ughetta, Acting P, J„ Christ, Brennan, Hill and Hopkins, JJ,, concur.